        Case 4:18-cv-02414-DMR Document 39 Filed 12/12/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                     CIVIL LAW AND MOTION MINUTE ORDER

Date: 12/12/19                  Time: 1:03-2:21               Judge: DONNA M. RYU
Case No.: 4:18-cv-02414-DMR     Case Name: The Center for Investigative Reporting (CIR), et
                                al v. Department of Labor

For Plaintiffs:
Diana Victoria Baranetsky
Rachel Brooke

For Defendant:
Pamela Johann

Deputy Clerk: Ivy Lerma Garcia                      FTR: 1:03-2:21


                                      PROCEEDINGS

   1. Defendant’s Motion for Summary Judgment [Docket No. 26] is TAKEN UNDER
      SUBMISSION.

   2. Plaintiffs’ Cross Motion for Summary Judgment [Docket No. 30] is TAKEN UNDER
      SUBMISSION.


Order to be prepared by:
( )   Plaintiff               ( )     Defendant            (X)     Court


cc: Chambers
